Pope, Judge,
dissenting.
Plaintiffs’ first enumeration cites as error the trial court’s refusal to allow them to introduce evidence of subsequent remedial measures taken by defendants “when such evidence was highly probative and went to the gravamen of this action and a proper predicate had been laid for the introduction of such evidence.” I disagree with the majority’s conclusion that the trial court’s exclusion of such evidence in this case was not error. Thus, I respectfully dissent.
As noted by the majority, this case involves an action by plaintiffs against defendants for recovery of damages for the loss of certain personal property destroyed by a fire in the apartment building in which they lived. Plaintiffs contend that the fire was caused by the negligence of the defendants in installing cellulose insulation in the attic of the apartment building, part of the Tempo Continental Apartments complex. The jury returned a verdict finding that all defendants except the manufacturer of the insulation were negligent, but that such negligence was not the proximate cause of the fire.
Plaintiffs’ allegation of negligence in this case was that the cellulose insulation (ground up paper and newsprint which had been treated with a fire retardant chemical to inhibit its flammability) was improperly installed around or on top of recessed lighting fixtures and/or other possible heat sources, which led to an excessive buildup of heat around such sources resulting in the ignition of the cellulose insulation or any flammable building material nearby. The basis for this enumeration of error is certain testimony given by the employee of one of the defendants who had installed the insulation. This testimony, elicited on cross-examination by counsel for one of the defendants, is as follows: “Q----I believe you testified that you had installed insulation in two or three other buildings prior to Building C [the building destroyed by fire]; is that your testimony? A. Maybe four. Q. Okay. Did you install the insulation in the same manner in those buildings as you did in Building C? A. Yes, ma’am. Q____You had blown [cellulose] insulation in other buildings other than the Tempo Continental complex... prior to this Tempo complex job that you did; is that correct? A. Yes, ma’am. Q. Are you aware of any fires *378ever having resulted from cellulose insulation installation that you blew in prior to this fire? A. No, ma’am. Q. Did you blow in that insulation in the same manner you blew it in in these buildings? A. Yes, ma’am. Q. Did these other buildings in other complexes you have installed cellulose insulation in, did they have recessed light fixtures? ... A. Maybe some of them did. Some of them didn’t. Q. To your knowledge, did any of the other buildings in the Tempo complex that you had installed insulation in prior to Building C, to your knowledge, did any fires occur in those buildings? A. No, ma’am .” (Emphasis supplied.) In light of the fact that this case was tried more than three years after the date of the fire, I agree with the observation of the trial court relating to the emphasized portion of the foregoing testimony: “It seems to me . .. that you are trying to leave with the jury an inference that you have three buildings out there that have not caught fire.” This inference struck at the heart of plaintiffs’ case. The testimony proffered to rebut this inference would have shown that on the day following the fire defendants went to the attics in the remaining buildings at Tempo Continental and pulled all insulation back from the recessed lights and placed metal shields around them.
As the majority correctly points out, evidence of remedial measures taken after an accident is generally excluded on public policy grounds. There are some limited exceptions to this rule. II Wigmore, Evidence § 283 (Chadbourn rev. 1979). Although plaintiffs’ situation does not fall within any of the exceptions enumerated by Wigmore, the rebuttal evidence proffered by plaintiffs should have been admitted in this case. A fair reading of defendants’ question on cross-examination shows that the information requested related to the condition of the remaining buildings at Tempo Continental at the time of trial. The response, indicating that no other fires had occurred at Tempo Continental, allowed the jury to infer that no fires had occurred in the remaining apartment buildings up to the time of trial over three years after the subject fire under substantially the same conditions as existed when Building C burned. The truth of the matter, however, was that certain significant changes had been made in the insulation subsequent to the fire in Building C. My sense of fair play is offended by the exclusion of plaintiffs’ rebuttal evidence in this case where defendants attempted (inadvertently or not) to use evidence of conditions at the time of trial in an effort to establish their freedom from negligence. Fairness requires that plaintiffs be allowed to place evidence before the jury to rebut such an inference. “ [B]ut, if so admitted, the jury should be cautioned as to the limited purpose for which it is received and admonished not to consider it as evidence of negligence or as an admission thereof.” Stuckey’s Carriage Inn v. Phillips, 122 Ga. App. 681, 687 (178 SE2d 543) (1970). Under the *379peculiar circumstances in this case, I would reverse the judgment of the trial court and remand the case for a new trial.
I am authorized to state that Presiding Judge McMurray, Judge Banke and Judge Car ley join in this dissent.